DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 8/12/2022.
Claims 1, 4-9, 11-16, 27, 29-31 are subject to examination.
This amendment and applicant’s arguments have been fully considered and entered by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5, 9, 11-16, 27, 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowalewski et al. U.S. Patent Publication # 2014/0195607 (hereinafter Kowaleski1) in view of Kowalewski et al. U.S. Patent Publication # 2012/0072503 (hereinafter Kowaleski2)
With respect to claim 1, Kowalewski1 teaches a method performed by a message resource function (MsgRF) of an IP Multimedia subsystem (IMS), the method comprising:
-the MsgRF (i.e. C-CSCF) receiving a second Session Initiation Protocol (SIP) Invite message (i.e. Re-Invite/Invite message) transmitted by an Application Server (AS) (i.e. PAS) (Fig. 2 element 246) (Paragraph 65-67) in response to the AS receiving a first SIP Invite message transmitted by a first User Equipment (UE) (i.e. T1 sending SIP invite request via the IMS, the IMS may route the request to P2p AS PAS)(Fig. 2 element 242,244)  (Paragraph 65-67), wherein the second SIP invite message comprises a Message Session Relay Protocol (MSRP) session setup request (i.e. sending SIP re-Invite message via MSRP) (Paragraph 80, 82, 86-90);
-in response to receiving the second SIP Invite message transmitted by the AS (Paragraph 65-67), the MsgRF (i.e. C-CSCF) transmitting to the first UE via the AS a SIP response message that is responsive to the SIP Invite message (i.e. sending OK message) (Fig. 2 element 256)(Paragraph 66-67), thereby establishing the MSRP session with the first UE (i.e. setting up MSRP session with AS and the U1 and U2/peer)(Paragraph 96-99)
-after transmitting the SIP response message to the first UE via the AS (i.e. AS may accept the offered MSRP media by sending back a corresponding SIP ok response to T1) (Paragraph 101), receiving an MSRP message transmitted by the first UE (i.e. T1 may send MSRP send request via the negotiated MSRP connection to the P2P AS)(Paragraph 102), the MSRP message comprising a message chunk (i.e. MSRP send request includes peer test in its text body)(Paragraph 102-103); and 
-in response to receiving the MSRP message transmitted by the first UE, transmitting to the AS a first SIP INFO message comprising the message chunk that was included in the MSRP message (i.e. transmitting SIP invite including media tag in response to peer list after receiving the peer list to the CSCF from T1 for the MSRP connection)(Paragraph 80, 105-108)
Although Kowalewski1 teaches transmitting SIP INFO message, but does not explicitly show plurality of SIP INFO messages.
Kowalewski2 teaches transmitting to the AS a first SIP INFO message comprising the message chunk that was included in the MSRP message (Paragraph 116, 119).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Kowalewski2’s teaching in Kowalewski1’s teaching to come up with transmitting to the AS a first SIP INFO message comprising message chunk that was included in the MSRP message.  The motivation for doing so would be to receive information about he media connections within the collaborative session.
With respect to claim 4, Kowalewski1 and Kowalewski2 teaches the method of claim 1, but Kowalewski2 teaches after establishing the MSRP with the first UE: the MsgRF receiving a second SIP INFO message transmitted by the AS (Paragraph 116); in response to receiving the second SIP INFO message transmitted by the AS, the MsgRF transmitting to the first MSRP message containing a text message included in the second SIP INFO message transmitted by the AS to the MsgRF (Paragraph 116, 119, 121, 124, 126, 127).
With respect to claim 5, Kowalewski1 and Kowalewski2 teaches the method of claim 1, but Kowalewski2 teaches the MsgRF receives the second SIP INFO message prior to transmitting the first SIP INFO message to the AS (Paragraph 112, 116)
With respect to claim 9, Kowalewski1 teaches a method performed by an Application Server (AS) for communicating with at least a first user equipment (UE), the method comprising:
-the AS receiving a first Session Initiation Protocol (SIP) Invite message transmitted by the first UE  (i.e. T1 sending SIP invite request via the IMS, the IMS may route the request to P2P AS )(Fig. 2 element 242,244)  (Paragraph 65-67), the first SIP invite message comprising information indicating that the first UE is requesting the establishment of a Message Session Relay Protocol (MSRP) session  (i.e. sending SIP re-Invite message via MSRP) (Paragraph 80, 82, 86-90);
-after receiving the first SIP invite message, the AS initiating the establishment of a MSRP session between the first UE and messaging resource function (MsgRF), wherein initiating the establishment of the MSRP session comprises the AS transmitting a second SIP invite message (i.e. Re-Invite message) to the MsgRF (Paragraph 65-67), the second SIP invite message comprising the information indicating that the first UE is requesting the establishment of a MSRP session  (i.e. setting up MSRP session with AS and the U1 and U2/peer)(Paragraph 96-99);
-after transmitting the second SIP invite message to the MsgRF, the AS receiving a SIP response message transmitted by the MsgRF, the SIP response message comprising information indicating that the MsgRT is willing to establish the MSRP session with the first UE (i.e. T1 may send MSRP send request via the negotiated MSRP connection to the P2P AS)(Paragraph 101-102),
-the AS forwarding the SIP response to the first UE (Paragraph 105-108); and after forwarding the SIP response message to the first UE, the AS receiving a SIP INFO message transmitted by the MsgRF (Paragraph 101-108) wherein the SIP INFO message comprises a message chunk that was included in an MSRP message transmitted by the first UE to the MsgRF (i.e. transmitting SIP invite including media tag in response to peer list after receiving the peer list to the CSCF from T1 for the MSRP connection)(Paragraph 80, 105-108)
Although Kowalewski1 teaches receiving SIP INFO message, but does not explicitly show plurality of SIP INFO messages.
Kowalewski2 teaches receiving a SIP INFO message transmitted by the MsgRF (Paragraph 116-119) wherein the SIP INFO message comprises a message chunk that was included in an MSRP message transmitted by the first UE to the MsgRF (Paragraph 116, 119).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Kowalewski2’s teaching in Kowalewski1’s teaching to come up with transmitting to the AS a first SIP INFO message comprising message chunk that was included in the MSRP message.  The motivation for doing so would be to receive information about the media connections within the collaborative session.
With respect to claim 11, Kowaleski1 and Kowalewski2 teaches the method of claim 9, but Kowalewski2 further teaches further comprising, after forwarding the SIP response message to the first UE, transmitting to the MsgRF a first SIP INFO message containing a first text message and instructing the MsgRF to transmit to the first UE an MSRP message comprising the first text message (Paragraph 116, 119, 121, 124, 126, 127).
With respect to claim 12, Kowaleski1 and Kowalewski2 teaches the method of claim 11, but Kowalewski2 further teaches wherein the first SIP INFO message further instructs the MsgRF to retrieve further content and forward to the first UE not only the first text message included in the first SIP INFO message but also the retrieved further content (Paragraph 112, 116)
With respect to claim 13, Kowaleski1 and Kowalewski2 teaches the method of claim 12, but Kowalewski2 further teaches wherein the first SIP INFO message further comprises a target identity identifying a resource triggering the MsgRF to retrieve the further content from the identified resource (i.e. identity target mentioned in the notify message in Paragraph 119)(Paragraph 119)
With respect to claim 14, Kowaleski1 and Kowalewski2 teaches the method of claim 9, but Kowalewski1 further teaches wherein said MSRP session setup request is contained within a Session Description Protocol (SDP) part of the first SIP invite (Paragraph 66, 99, 105)
With respect to claim 15, Kowaleski1 and Kowalewski2 teaches the method of claim 14, but Kowalewski1 further teaches wherein said MSRP session setup request is contained within a SDP part of the second SIP invite (Paragraph 111)
With respect to claim 16, Kowalewski1 teaches an apparatus, the apparatus comprising a processor or processors configured to cause the apparatus to perform a process that includes: 
- receiving a second Session Initiation Protocol (SIP) Invite message (i.e. Re-Invite/Invite message) transmitted by an Application Server (AS) (i.e. PAS) (Fig. 2 element 246) (Paragraph 65-67) in response to the AS receiving a first SIP Invite message transmitted by a first User Equipment (UE) (i.e. T1 sending SIP invite request via the IMS, the IMS may route the request to P2p AS PAS)(Fig. 2 element 242,244)  (Paragraph 65-67), wherein the second SIP invite message comprises a Message Session Relay Protocol (MSRP) session setup request (i.e. sending SIP re-Invite message via MSRP) (Paragraph 80, 82, 86-90);
-in response to receiving the second SIP Invite message transmitted by the AS (Paragraph 65-67), transmitting to the first UE via the AS a SIP response message that is responsive to the SIP Invite message (i.e. sending OK message) (Fig. 2 element 256)(Paragraph 66-67), thereby establishing the MSRP session with the first UE (i.e. setting up MSRP session with AS and the U1 and U2/peer)(Paragraph 96-99)
- receiving an MSRP message transmitted by the first UE (i.e. T1 may send MSRP send request via the negotiated MSRP connection to the P2P AS)(Paragraph 102), the MSRP message comprising a message chunk (i.e. MSRP send request includes peer test in its text body)(Paragraph 102-103); and 
-in response to receiving the MSRP message transmitted by the first UE, transmitting to the AS a first SIP INFO message comprising the message chunk that was included in the MSRP message (i.e. transmitting SIP invite including media tag in response to peer list after receiving the peer list to the CSCF from T1 for the MSRP connection)(Paragraph 80, 105-108)
Although Kowalewski1 teaches transmitting SIP INFO message, but does not explicitly show plurality of SIP INFO messages.
Kowalewski2 teaches transmitting to the AS a first SIP INFO message comprising the message chunk that was included in the MSRP message (Paragraph 116, 119).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Kowalewski2’s teaching in Kowalewski1’s teaching to come up with transmitting to the AS a first SIP INFO message comprising message chunk that was included in the MSRP message.  The motivation for doing so would be to receive information about the media connections within the collaborative session.
With respect to claim 27, Kowalewski1 and Kowalewski2 teaches the apparatus of claim 16, but Kowalewski1 teaches after establishing the MSRP session with the first UE and after receiving content transmitted by the AS, the apparatus transmits to the first UE an MSRP message containing the content transmitted by the AS (Paragraph 115-117)
With respect to claim 29, Kowalewski1 and Kowalewski2 teaches the apparatus of claim 27, but Kowalewski1 teaches wherein receiving the content transmitted by the AS comprises receiving a SIP message transmitted by the AS, wherein the SIP message comprises the content (Paragraph 116-117)
With respect to claim 30, Kowalewski1 and Kowalewski2 teaches the apparatus of claim 27, but Kowalewski1 teaches wherein the SIP message instructs the apparatus to forward the content to the first UE (Paragraph 118, 119)
With respect to claim 31, Kowalewski1 and Kowalewski2 teaches the apparatus of claim 27, but Kowalewski1 teaches wherein the SIP message further instructs the apparatus to retrieve further content and forward to the first UE not only the content included in the SIP message but also the retrieved further content (Paragraph 118-123)
Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A).  Lu et al. U.S. Patent Publication # 2012/0131114 which in Paragraph 152 teaches process of media negotiations by sending a first session invitation message which is then routed to function entity via SIP/IP core network.
B).  Badulescu et al. U.S. Patent Publication # 2016/0352795 which teaches end-point negotiates MSRP chunk size for an MSRP media session with a remote endpoint.
C).  Stille et al. U.S. Patent Publication # 2017/0272474 which teaches establishing a session initial protocol (SIP) session between each network entity and SIP application server within IMS and establishing media session between network entity and media resource function MRF.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/               Primary Examiner, Art Unit 2453